Citation Nr: 1533816	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-02 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for a psychiatric disability. 

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in Indianapolis, Indiana in August 2009.  In April 2012 and August 2014, the Board remanded this case for a VA examination to determine the etiology of the claimed disability.


REMAND

Unfortunately, the Board must remand for another VA examination and opinion prior to any further adjudication of the Veteran's psychiatric disability claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA provides an examination, the examination must be adequate).  The Board's previous remand requested a VA examiner to opine regarding whether the Veteran's psychiatric disability was related to service, to include a medical opinion as to whether the Veteran's disability preexisted service.  The December 2014 VA examiner provided conclusory rationales for the opinions for whether there was clear and unmistakable evidence that the Veteran's psychiatric disability preexisted service, whether there was clear and unmistakable evidence that a preexisting psychiatric disability was not aggravated during service, and whether any psychiatric disability was as likely as not related to service.  While the VA examiner provided negative nexus opinions, the provided rationales were merely a restatement of those negative nexus opinions and the examiner did not use any supporting evidence from the record within those rationales.  The prior August 2014 Remand directives specifically directed the examiner to provide evidence to support any conclusions and rationales which was not accomplished in the December 2014 VA examination report.  Therefore, the remand instructions were not completed and the Board must remand again to avoid prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by a medical doctor psychiatrist who has not previous examined him.  The psychiatrist must review the claims file and must note that review in the report.  The report of examination should include a complete rationale for all opinions expressed.  Any necessary tests, including psychiatric testing should be obtained.  The examiner must reconcile the December 2007, May 2012, and December 2014 VA opinions of record with the opinion provided.  The examiner should provide the following information:

(a)  Provide a full multiaxial diagnosis pursuant to DSM-IV and a diagnosis pursuant to DSM-5 of any current psychiatric disabilities.

(b)  The examiner should state whether there is clear and unmistakable evidence that each diagnosed psychiatric disorder preexisted entrance into active service.  The examiner should state whether there is clear and unmistakable evidence that any psychiatric disorder preexisted entrance to service.  The examiner must identify with specificity any evidence that supports all findings.

(c)  If the examiner concludes that there is clear and unmistakable evidence that the Veteran had a psychiatric disability that preexisted entrance into active service, then the examiner must opine as to whether there is clear and unmistakable evidence that the preexisting psychiatric disability did not increase in severity during service or if an increase of the psychiatric disability during service was due to the natural progression of the condition.  The examiner must identify with specificity any evidence that supports all findings.  The examiner must also comment on the Veteran's in-service reports of sleeping difficulties and nervousness.

(d)  If the examiner determines that the Veteran did not have a psychiatric disability that preexisted service, then, with regard to any other diagnosed psychiatric disability, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability had its onset, or is otherwise etiologically related to active service.  The examiner must also comment on the Veteran's in-service reports of sleeping difficulties and nervousness.

(e)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disorder is proximately due to, or the result of service-connected ankle and back disabilities.  

(f)  The examiner should provide an opinion as to whether it is as likely as not (50 percent probability or greater) that any current psychiatric disorder is aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected ankle and back disabilities.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

